Citation Nr: 1415117	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected kidney failure status post renal transplant.


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to July 1961.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied service connection for kidney failure, a polycystic liver condition, and major depressive disorder.  

In January 2010, the Board denied service connection for a polycystic liver condition and remanded the remaining issues for additional development.  As result of that development, the agency of original jurisdiction (AOJ) granted service connection for kidney failure in a November 2011 rating decision.  This is considered a full grant of the benefits sought, and this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any treatment records from the White River Junction VA Medical Center dated since April 2008. 

2. After obtaining the necessary authorizations from the Veteran, obtain and associate with the claims file private medical records from ACHS Woodsville (Dr. S.Y.) dated since September 2010. All attempts to secure these records must be documented in the record. If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

With respect to each diagnosed psychiatric disorder, the examiner is requested to answer the following questions:  

a)  Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service or is related to any in-service disease, event, or injury?  

b)  Is it at least as likely as not (a 50 percent or greater probability) that such disability is causally related to the Veteran's service-connected kidney failure status post renal transplant?  

c) Is it at least as likely as not (a 50 percent or greater probability) that such disability is aggravated beyond the normal course of the condition by the Veteran's service-connected kidney failure status post renal transplant?  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the requested action, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


